         Case 2:19-cv-03598-TJS Document 75 Filed 12/17/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SCOTT PANZER, individually and on            :       CIVIL ACTION
behalf of all others similarly situated,     :
      v.                                     :
                                             :
VERDE ENERGY USA, INC. and                   :
OASIS POWER, LLC                             :       NO. 19-3598

                                           ORDER

       NOW, this 17th day of December, 2020, upon consideration of the defendants’

Renewed Motion to Dismiss and to Compel Arbitration (Doc. No. 58), the plaintiff’s

response (Doc. No. 63), the defendants’ reply (Doc. No. 64), the plaintiff’s sur-reply (Doc.

No. 67), and after oral argument, it is ORDERED that the motion is DENIED WITHOUT

PREJUDICE.

       IT IS FURTHER ORDERED that trial on the issue of whether the plaintiff received

the September 2017 and February 2018 letters containing an agreement to arbitrate will

be scheduled for a date in March, 2021.

                                                 /s/ Timothy J. Savage_______________
                                                 TIMOTHY J. SAVAGE, J.
